Citation Nr: 1629492	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-01 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.  

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome.

5.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome status post arthroscopic surgical repair.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1979 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011, April 2014, and February 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Guaynabo, Puerto Rico.

In April 2016, the Veteran testified at a hearing before the Board.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a low back disability, entitlement to an initial rating in excess of 10 percent for left knee patellofemoral pain syndrome, and entitlement to an initial rating in excess of 10 percent for right knee patellofemoral pain syndrome, status post arthroscopic surgical repair, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  During the April 2016 Board hearing, the Veteran, through his representative, requested withdrawal of his appeal on the issue of entitlement to service connection for ischemic heart disease.
2.  The Veteran's left shoulder disability is neither caused nor aggravated by the Veteran's service-connected left and right knee disabilities, nor related to service in any other way.



CONCLUSIONS OF LAW

1.  The criteria are met for withdrawal of the appeal on the issue of entitlement to service connection for ischemic heart disease.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for service connection for a left shoulder disability, to include as secondary to left and right knee disabilities, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The evidence of record contains service treatment, post service VA and private treatment records, lay statements, hearing testimony, and VA examination reports.  

The Veteran was afforded VA examinations most recently, in April 2014 and an addendum opinion was obtained in January 2015.  See Stegall, 11 Vet. App. 268.  The opinion considered all the pertinent evidence of record, to include the statements of the Veteran, in order to adequately ascertain the nature and etiology of his left shoulder disability.  See Stegall, 11 Vet. App. 268.  Accordingly, the Board finds that the April 2014 examination and January 2015 addendum opinion are adequate with regard to the issue on appeal.  

There is no indication of relevant, outstanding records that would support the Veteran's claim decided herein.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).   

At the Veteran's hearing, the issue on appeal was identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue decided on appeal.  There has been substantial compliance with all duties to notify and assist and to adjudicate the claim would not cause any prejudice to the Veteran.

II.  Analysis

A.  Withdrawal of Appeal

According to 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 

Withdrawal of an appeal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Generally, withdrawals of appeals must be in writing.  They must include the name of the veteran, the applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b). Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

During the April 2016 Board hearing, the Veteran, through his representative, requested withdrawal of his appeal on the issue of entitlement to service connection for ischemic heart disease.  In essence, therefore, a "case or controversy" with respect to the issue articulated above does not exist.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)). 

Accordingly, the Board no longer has jurisdiction to review the appeal of this claim, in turn requiring its dismissal.

B.  Left Shoulder Disability

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, to prevail on the issue of service connection, there must be competent evidence of (1) a current disability; (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability.  VA, however, will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In this case, the Veteran seeks service connection for a left shoulder disability.  Specifically, the Veteran contends that his left shoulder disability is secondary to his service-connected bilateral knee disability.  In a November 2013 statement, the Veteran wrote that he has a left shoulder disability as a result from a fall suffered due to instability of the knees, which caused him to fall and injure his left shoulder.  He continued to state that due to the fall, he underwent surgery to repair his left shoulder.  

After weighing the evidence, the Board concludes that the more probative evidence is against the Veteran's claim.  Initially, the Board finds against service connection on a direct basis.  Although the Veteran's contentions in the present claim are centered on a theory of secondary service connection, VA must also consider service connection for a left wrist and right shoulder disability on a direct basis.  See Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000) (holding that VA has an obligation to explore all legal theories, including those unknown to the veteran, by which he can obtain benefit sought for the same disability).  A review of the record, however, does not indicate, and the Veteran does not allege, that his left shoulder is directly related to service.

Service treatment records are silent for any complaints of or treatment for left shoulder problems.  Rather, post service complaints of left shoulder problems are not shown in the record until decades post service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The disorder is shown years post service but there is no objective evidence attributing any current pathology to service, or the symptoms therein.

The Board has reviewed the service examination reports, VA medical records, the VA examinations and private treatment records of file.  These records do not include any opinion linking the Veteran's left shoulder directly to service.  In the absence of any evidence in support thereof, service connection for a left shoulder disability must be denied on a direct basis.

The Board also finds that service connection on a secondary basis is not warranted.   To that end, the Veteran claims that his left shoulder disability is due to falling because of his service connected left and right knee.  To the extent that the Veteran claims that his left shoulder is caused by his service-connected left and right knee disability, the more probative evidence is against the claim.

Post-service treatment records reflect a June 2013 VA treatment record reflecting that the Veteran was referred for physical therapy due to left shoulder surgery almost three weeks ago.  He also complained of bilateral knee pain.  He stated that he had knee pain and giving way sensation worse on the left, which caused him to almost fall on the stairs at home where he grabbed and hurt his left shoulder approximately one year ago.  After surgery he needed assistance to perform activities of daily living, but was able to perform such independently at the time.

The Veteran was afforded an April 2014 VA shoulder and arms condition examination.  The VA examiner indicated review of the Veteran's virtual claims file.  The Veteran was diagnosed with left shoulder anterior labroligamentous periosteal sleeve avulsion status post surgery.  The Veteran reported that more than two years ago he was going down the stairs of his home when he fell with resultant left shoulder trauma.  The examiner noted that a year later from the fall, the Veteran was evaluated due to his left shoulder pain and was diagnosed with a left shoulder labrum tear.  He then underwent left shoulder arthroscopic labral repair.  The Veteran reported having limited range of motion and pain.  Upon review of the Veteran's claims file and examination of the Veteran, the examiner opined that the Veteran's left shoulder condition was less likely as not proximately due to or the result of the Veteran's service-connected condition.  The examiner reasoned that "the medical evidence supports the fact that these conditions are completely unrelated to each other.  They have different anatomical regions and different bony structures that are unrelated to each other."

In February 2015, the RO obtained an addendum opinion to the April 2014 VA examination.  The examiner reiterated that "the medical evidence supports the fact that these conditions are completely unrelated to each other.  They have different anatomical regions and different bony structures that are unrelated to each other.  The Veteran suffered a well-documented fall in the year 2012 when his left shoulder was affected and as consequence he has the non-service connected left shoulder condition.  As clearly written at the [April 2013 VA knee examination], the Veteran does not have evidence of bilateral knee instability that could explain [his knee instability.]"  The examiner also noted that the Veteran's lower extremities strength was five out of five upon examination in April 2013.  She concluded that when considering the April 2013 VA examination of the Veteran's bilateral knees, there was adequate strength of the Veteran's lower extremities and no knee instability; thus, there was no relationship between the Veteran's service-connected left and right knee disabilities and his non-service connected left shoulder condition. 

The Board notes that the Veteran is competent to report symptoms to include instability, falling, and pain and the circumstances surrounding such.  Although lay persons, however, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case, the etiology of his left shoulder disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4   (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board finds that the VA opinions are far more probative and persuasive as to the etiology of the Veteran's left shoulder disability.  The VA examiner addressed the Veteran's contentions and based her opinion on a review of the claims folder, complete physical examination and evaluation of the nature and extent of the Veteran's disability.  The opinions are well reasoned and supported by the historical record.  It is also noted that although the Veteran reported left and right knee instability, VA examinations conducted in April 2013 disclosed no objective evidence of instability and/or recurrent patellar subluxation/dislocation of the left or right knee. 

In sum, the most probative evidence of record is against finding that the Veteran's left shoulder disability is directly related to service or his service connected left and right knee disability.  Hence, entitlement to service connection is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).



ORDER

The appeal of the denial of entitlement to service connection for ischemic heart disease, is dismissed.

Entitlement to service connection for left shoulder disability, claimed as secondary to the service-connected left and right knee disabilities is denied.



REMAND

With regard to the claim of entitlement to service connection for a low back condition, the Veteran testified during his April 2016 Board hearing that he sought private treatment for his low back following service.  The Veteran mentioned receiving treatment by Dr. J. B for his low back, but stated that he had not submitted any associated treatment records.  Although the record contains a January 2015 opinion by Dr. J. B., it does not appear as though the record contains any private medical treatment records associated with Dr. J. B.  VA's duty to assist includes obtaining pertinent VA and other treatment records reported by the claimant.  See 38 U.S.C.A. § 5103A(b) (West 2014).  Therefore, remand is required to obtain the private treatment records.  

With regard to the claim of entitlement to an initial rating in excess of 10 percent for the Veteran's bilateral knee disability, the evidence reflects that the Veteran's service-connected bilateral knee disability may have worsened since his most recent VA examination in April 2013.  During the Veteran's April 2016 Board hearing, he expressed that the condition of his left and right knee has worsened.  See April 2016 Board Hearing Transcript, pp. 3, 7.  Hence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected bilateral knee disability is triggered.

Finally, records of ongoing VA treatment must also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Any pertinent VA or private records, to include both treatment records and examination reports held by Dr. J. B. (Physical Medicine-Rehabilitation Specialist) in Yauco, Puerto Rico, should be obtained and incorporated in the claims folder.  The Veteran should be requested to provide the necessary authorization for release of private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain the aforementioned records, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem. 

2. Arrange for the Veteran to undergo a VA joints examination to determine the current severity of his service-connected bilateral knee disability.  All indicated studies, including X-rays and range-of-motion studies in degrees, must be conducted, and all findings must be reported in detail.  The claims file, copy of this remand, and all records in the electronic file must be made available to the examiner.  All necessary special studies or tests must be accomplished.

The examiner should comment on the presence or absence of painful motion or weakness in the effected joint and what objective signs reflect this.  Range-of-motion studies of the right knee should be accomplished.  The examiner must first record the range of motion on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range-of-motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion. 

Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc. 

Furthermore, the examiner should state whether any pain associated with the right knee disability could significantly limit functional ability during flare-ups, noting the specific degree of additional range of loss of motion during flare-ups.  All functional losses should be equated to additional loss of motion (beyond what is shown clinically).  (If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.)  Additionally, any instability and degree of such disability should be described.

The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.

3. Following any additional indicated development, the originating agency should review the claims file and readjudicate the issues on appeal.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


